DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imaizumi et al. (JP2018-167571) in view of Endo (JP 2008-173919).
With respect to claim 1, Imaizumi et al. teaches a hand-operated stamp (1) comprising a housing (outside covering of the stamp 1 of Figure 1 is considered the housing) in which a stamp unit (32, 50) coupled to an actuating part (10) which can be displaced with respect to the housing (20) is mounted (Figures 1, 4 and 8), wherein the actuating part (10) has a locking element (70) for limiting a displacement of the actuating part (10) with respect to the housing (outside covering of the stamp 1 of Figure 1 is considered the housing, Figures 4 and 21, Paragraphs 0013, 0015, 0029, 0035), wherein the locking element (70) is configured as a rocker element (72, 72d), wherein the actuating part (10) has a recess (area between arrows as shown in marked-up Figure 22) for receiving the rocker element (72, 72d), wherein the actuating part (10) has a supporting strut (15) in the recess (area between arrows as shown in marked-up Figure 22).
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    341
    313
    media_image1.png
    Greyscale
 [AltContent: textbox (Area between arrows indicates recess in actuator 10)]
Imaizumi et al. does not explicitly disclose a rocker element on a pivot shaft and wherein the pivot shaft is arranged in the recess and the supporting strut is arranged parallel to the pivot shaft.  Endo teaches a rocker element (73) on a pivot shaft (76) and wherein the pivot shaft (76) is arranged in the recess and the supporting strut is arranged parallel to the pivot shaft (76 and note: with respect to these last two limitations it is noted that with the combination of the rocker element of Imaizumi et al. in view of the locations of the pivot shaft and the supporting strut of Endo would satisfy the limitations of the pivot shaft being located in the recess and the supporting strut being arranged parallel to the pivot shaft).
It would have been obvious to one of ordinary skill in the art before the present invention was made to modify the invention taught by Imaizumi et al. to provide a rocker element on a pivot shaft, the pivot shaft arranged in the recess and a supporting strut arranged parallel to the pivot shaft as taught by Endo for the purpose of providing a more stable support for easier rotation of the rocker element.
	With respect to claim 2, Imaizumi et al. teaches the claimed invention with the exception of pivot shaft is arranged in the recess offset towards the housing.  
Endo teaches a pivot shaft (76) is arranged in the recess offset towards the housing (note:  the combination of the rocker element of Imaizumi et al. in view of the location of the pivot shaft of Endo would satisfy the pivot shaft being arranged in the recess offset towards the housing).
It would have been obvious to one of ordinary skill in the art before the present invention was made to modify the invention taught by Imaizumi et al. to provide a pivot shaft is arranged in the recess offset towards the housing as taught by Endo for the purpose of providing a more stable support for easier rotation of the rocker element.
	With respect to claim 3, Imaizumi et al.  teaches the rocker element (72, 72d) has a hook projection (72d) which extends in the direction of the housing (20, Figure 22).
	With respect to claim 4, Imaizumi et al.  teaches the housing (outside covering of the stamp 1 of Figure 1) has a recess (refer to marked-up Figure 22 in the detailed action) for engagement of the hook projection (72d) in a locking position (Figure 22).
With respect to claim 5, Endo teaches the recess (72) of the housing (outside covering of the stamp 1 of Figure 1) has a slope (located directly above element 78 on housing 1) on for lifting out the hook projection (77) from the recess (72) upon depressing the actuating part (2) from the locking position (Figures 6 and 7).
With respect to claim 6, Imaizumi et al.  teaches an actuating part (10) has a first stop (28b) for a movement of the rocker element (72, 72d) into the first actuating direction (movement of the of the bottom portion of rocker towards the left direction).
With respect to claim 7, Imaizumi et al.  teaches the first stop (28b) is arranged radially outside the hook projection (Figure 22).
With respect to claim 8, Imaizumi et al.  teaches wherein the actuating part (10) has a second stop (71) for a movement of the rocker element (72, 72d) into the second actuating direction (movement of the top portion of rocker 72 towards the left direction).
With respect to claim 10, Imaizumi et al. teaches a method for entering and releasing a locking position of a hand-operated stamp comprising a housing (outside covering of the stamp 1 of Figure 1 is considered the housing) in which a stamp unit (1) coupled to an actuating part (10) which can be displaced with respect to the housing (outside covering of the stamp 1 of Figure 1 is considered the housing) is mounted (Figures 1, 4), wherein the actuating part (10) has a locking element (72, 72d) which in the locking position limits a displacement of the actuating part (10) with respect to the housing (outside covering of the stamp 1 of Figure 1 is considered the housing), wherein the locking element (70) is configured as a rocker element (72, 72d).
Imaizumi et al. does not explicitly disclose a rocker element and the locking position is entered and released by the rocking the locking element about a pivot shaft. Endo teaches a rocker element (73) and locking position is entered and released by the rocking the locking element (9) about a pivot shaft (76 and Paragraphs 0033 and 0036 and note with the combination of the recess of Imaizumi et al. with the rocking of the locking element of Endo the limitation of being entered and released about a pivot shaft and in a recess).
It would have been obvious to one of ordinary skill in the art before the present invention was made to further modify the invention taught by Imaizumi et al. to provide a rocker element on a pivot shaft as taught by Endo for the purpose of providing a more stable support for easier rotation of the rocker element.
With respect to claim 11, Imaizumi et al. teaches the rocking of the locking element (70) lifts out a hook projection (72d) of the locking element (70) from a recess (refer to marked-up Figure 22 in the detailed action) in the housing (outside covering of the stamp 1 of Figure 1 is considered the housing).
	With respect to claim 12, Endo teaches the recess (refer to marked-up Figure 22 in the detailed action) has a slope (located directly above element 78 on housing 1) and lifting of the locking element (9) from the locking position (Figures 6 and 7) upon depressing the actuating part (2) is brought about by the slope (located directly above element 78 on housing 1).


3.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Imaizumi et al. (JP2018-167571) in view of Endo (JP 2008-173919) as applied to the claims above, and further in view of Shiraishi (JP 10297072).
	With respect to claim 9, Imaizumi et al., as modified, teaches the claimed invention with the exception of a rocker element that is connected to a pivot shaft by means of a snap-on connection.
	Shiraishi teaches a rocker element (20) that is connected to a pivot shaft (23) by means of a snap on connection (Figure 2).
	It would have been obvious to one of ordinary skill in the art before the present invention was made to further modify the invention taught by Imaizumi et al., as modified, to provide a rocker element connected to a pivot shaft by a snap-on connection as taught by Shiraishi for the purpose of providing a stamp that can be easily assembled or disassembled in an expedient manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853